Title: From George Washington to John Hancock, 18 October 1777
From: Washington, George
To: Hancock, John



Head Quarters [Worcester Township, Pa.] 18th October 1777.
Sir

I do myself the honour to transmit you the inclosed most interesting and agreeable intelligence which I have this moment recd from Genl Putnam. I can scarce doubt but Genl Gates has sent you an Express, but lest he, from the important Business in which he was engaged, should not have done it, I have immediately forwarded it, that you might not be debarred from so great a pleasure an instant longer than was necessary. I have the Honor to be Sir Yr most obt Servt.
